Citation Nr: 0123936	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from August 1981 to 
August 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2001, the appellant appeared at a hearing before the 
undersigned Member of the Board, at which time she testified 
with respect to the issue listed on the title page.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  The appellant's combined disability rating is 80 percent 
and she meets the basic percentage standards set forth under 
regulations for a total disability rating due to individual 
unemployability.

2.  The appellant was last employed in March 1998 as the 
director of nursing at a private nursing home.  The record 
reflects that she was fired from this job due to 
"unreliability" and an inability to fulfill her job 
requirements because of chronic absenteeism incurred due to 
her own medical care as well as the care of her disabled 
husband.  Although she was not let go from this job due 
specifically to physical or mental disability, her job 
required many hours walking and standing on her feet.

3.  The relevant lay and medical evidence of record shows 
that the appellant has significant physical impairment due to 
her service-connected bilateral ankle disabilities, which 
restricts her mobility to a considerable degree, as well as 
due to her service-connected fibrocystic disease of the 
breasts, which restricts her ability to raise her arms above 
her head to grasp and/or lift objects.

4.  The appellant's service-connected disabilities are of 
such severity in combination as to preclude her from engaging 
in substantially gainful employment consistent with her 
education and occupational experience.


CONCLUSION OF LAW

The appellant's service-connected disabilities prevent her 
from securing or following a substantially gainful occupation.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is totally disabled due to 
her service-connected disabilities.  She is presently 
service-connected for removal of the uterus and both ovaries, 
rated 50 percent disabling; stress fracture of the right 
ankle, rated 20 percent disabling; stress fracture, removal 
of loose body, left ankle, rated 20 percent disabling; 
fibrocystic disease of the left breast, post operative, rated 
10 percent disabling; fibrocystic disease of the right 
breast, post operative, rated 10 percent disabling; 
hypertension, rated noncompensably (zero percent) disabling; 
and adenoma, gall bladder with cholecystectomy, post 
operative, also rated noncompensably (zero percent) 
disabling.  Under the combined ratings table, her combined 
disability rating is 80 percent.  See 38 C.F.R. § 4.25 
(2001).

Total disability ratings for compensation purposes based on 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. § 4.16(a) (2001).  In this 
case, the schedular criteria pursuant to section 4.16(a) have 
been met because the appellant has multiple service-connected 
disabilities which exceed a combined 70 percent disabling with 
at least one disability rated above 40 percent.  Hence, she 
meets the basic percentage standards set forth under section 
4.16(a).

Furthermore, because the appellant meets the basic percentage 
standards, the existence or degree of nonservice-connected 
disabilities or previous unemployability status must be 
disregarded if in the judgment of the rating agency such 
service-connected disabilities render her unemployable.  38 
C.F.R. § 4.16(a).  Marginal employment (earned annual income 
below the poverty threshold) is not considered "substantially 
gainful employment."  Id.

The record on appeal reflects that the appellant was last 
employed in March 1998 as the director of nursing at a private 
nursing home in Cordova, Tennessee.  The record reflects that 
she was fired from this job due to "unreliability" and an 
inability to fulfill her job requirements because of chronic 
absenteeism incurred due to her own medical care as well as 
the care of her disabled husband.  Although she was not let go 
from this job due specifically to physical or mental 
disability, she has contended, and the Board does not dispute, 
that her job required many hours walking and standing on her 
feet, caring for patients in the nursing home, instructing 
other care providers of their duties and responsibilities, 
and, in general, attending to her job duties, both 
administrative and clinical.  The medical evidence of record, 
in particular, the report dated in May 2000 from Dr. Guia, and 
the report of the VA joints examination conducted in November 
1998, shows that the appellant's pain symptoms caused by her 
service-connected bilateral ankle disabilities restricts her 
mobility and contributes to her ongoing problems with 
depression.  In addition, the relevant lay evidence shows that 
she suffers from physical impairment due to her service-
connected fibrocystic disease of the breasts, which according 
to her hearing testimony of June 2001, restricts her ability 
to raise her arms above her head to grasp and/or lift objects.  
The Board does not find any basis to question her credibility 
with respect to this line of testimony.  She testified further 
that she has been seen on numerous occasions for additional 
treatment for her service-connected disabilities since the VA 
examinations of November 1998.  It also is shown by the record 
that her service-connected bilateral ankle disabilities in 
particular have progressively worsened over time, to the 
extent that rating increases for these disorders have been 
assigned.  The appellant has stated on appeal that her pain 
symptoms caused by these disabilities have gotten 
progressively worse over the years, which prevents her from 
performing the physical tasks required of her former 
employment as a nurse.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  
Moreover, the Court has stated that as a claim based on 
individual unemployability presupposes that the combined 
rating is less than total (100 percent), the claim must be 
considered on subjective factors that the objective rating 
does not contemplate.  Vettese v. Brown, 7 Vet. App. 31, 34 
(1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability evaluation.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, in reviewing the appellant's employment and 
education background, the Board finds that her combined 80 
percent rating does in fact place her in a different category 
than other veterans rated at the same combined level because 
the impairment she suffers from negatively impacts her ability 
to work in her former employment as a nurse, both in an 
administrative as well as clinical capacity.  As noted above, 
it appears that she could not be regularly counted on to 
perform the physical tasks required of her job due in large 
measure to the pain and weakness in her ankles, which caused 
her to be absent from work on a continuous basis.  Hence, as 
the Court stated in Van Hoose v. Brown, the question in this 
case is really whether the appellant is capable of performing 
the physical and mental acts required by her line of 
employment, not whether she can find alternative employment.  
Id. at p. 363.

In view of the foregoing, it is the Board's judgment that the 
combined adverse effect of the appellant's service-connected 
disabilities have a much greater degree of functional 
impairment in terms of her ability to work.  When the 
appellant's case is considered in light of the entire 
evidentiary record, including her hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to her service-connected disabilities, it is apparent 
that she is currently unable to engage in "substantially 
gainful employment" consistent with her education and 
occupational experience.

Accordingly, the Board concludes that the appellant's service-
connected disability picture is now sufficiently profound to 
render her unemployable.  Resolving the benefit of the doubt 
in her favor, entitlement to a total disability rating based 
on individual unemployability is in order.  38 C.F.R. §§ 4.3, 
4.16 (2001).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

